Exhibit 10.1 DEBT SETTLEMENT AGREEMENT THIS AGREEMENT is made and entered into this 27 day of April, 2012, by and between TURBINE TRUCK ENGINES, INC., a Nevada corporation (“Company”), and ALPHA ENGINES CORPORATION (“Alpha”), a Delaware corporation whose address is ayfair Lane, Lake City, Florida 32024 (the “Agreement”): WHEREAS, the Company is currently indebted to Alpha in the principal amount of $1,508,250, together with interest thereon (the “Debt”); and WHEREAS, the Debt has been accrued and the Company has made an offer of settlement to Alpha, which offer was accepted; and WHEREAS, the Company and Alpha desire to settle on the Debt, upon the terms and subject to the conditions hereinafter set forth. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained in this Agreement, and for good and valuable consideration, the receipt of which is hereby acknowledged, and in order to consummate the settlement of the Debt aforementioned, it is hereby agreed as follows; 1. DEBT SETTLEMENT.Subject to terms and conditions hereinafter set forth, , the Company shall cause to be delivered to the Alpha 250,000 shares of restricted common stock (the “Stock”) in Turbine Truck Engines, Inc., in full and final settlement of the Debt. 2. CONSIDERATION AND PAYMENT.Alpha agrees to accept the Stock as full and final settlement of the Debt and shall execute and deliver to the Company a Satisfaction of Debt upon receipt of the Stock. 3. LICENSE ROYALTY REDUCTION. Upon receipt of the Stock, Alpha hereby agrees that the annual license royalty as provided for in that certain License Agreement dated 12/31/01 by and between the parties, shall be reduced from$250,000 per year to $25,000 per year, retroactively effective as of January 1, 2012.The first payment of $25,000 shall be due and payable January 1, 2013. 4. NO REPRESENTATIONS AND WARRANTIES. The Company makes no representations or warranties regarding TTEG.Alpha acknowledges and agrees that it has independently reviewed TTEG and is not relying on any statement or representation by the Company or its officers or directors regarding the suitable of TTEG as an investment and it has had the opportunity to review this transaction with professionals of its own choosing.Alpha hereby acknowledges receipt of all financial and other relevant disclosure information of TTEG that a prudent investor would deem necessary to make its investment decisions. 5. GENERAL PROVISIONS a. Entire Agreement; Modifications; Waiver.This Agreement constitutes the entire agreement between the parties pertaining to the subject matter contained in it.This Agreement supersedes all prior and contemporaneous agreements (other than those entered into in writing simultaneously with this Agreement), representations, and understandings of the parties.No supplement, modification, or amendment of this Agreement shall be binding unless executed in writing by all the parties.No waiver of any of the provisions of this Agreement shall be deemed, or shall constitute, a waiver of any other provisions, whether or not similar, nor shall any waiver constitute a continuing waiver.No waiver shall be binding unless executed in writing by the party making the waiver. Initials
